DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 recites “And, wherein”. Applicants are advised to amend this phrase to recite “and, wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-3 and 8 recite the limitation “wherein the compound is not a fullerene type compound” which renders the scope of the claims confusing for the following reasons. Paragraph [0066] of the instant Specification discloses that “fullerene type compound refers to a compound 

Claim 2 recites “wherein Y4 and Y5 are carbon and connected by a C-C single bond” which renders the scope of the claims confusing given that Formulas I and III recited in claim 2 Y4 and Y5 are already depicted as being connected by a single bond. Accordingly, it is unclear why claim 2 needs to recite that Y4 and Y5 are connected by a single given that the compound is depicted as these groups being connected by a single bond.

Claim 2 recites “wherein Y4 and Y5 are carbon and connected by a C-C single bond” which renders the scope of the claims confusing given that Formulas I and III recited in claim 2 Y4 and Y5 are already depicted as being connected by a single bond. Accordingly, it is unclear why claim 2 needs to recite that Y4 and Y5 are connected by a single given that the compound is depicted as these groups being connected by a single bond.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274).

Regarding claim 1, Hatakeyama et al discloses the following compound ([0024] – Formula (2)):

    PNG
    media_image1.png
    342
    368
    media_image1.png
    Greyscale
,
1-R11 are H ([0025]); Y1 is B ([0026]); X1 and X2 are independently O or N-R, where R is an aryl having 6 to 12 carbon atoms and can be bonded to ring a by a bond ([0027]). 
Accordingly, when: X1 is N-R and R is a C6 aryl, i.e. phenyl and bonded to ring a by a single bond; X2 is O; Y1 is B; and R2-R11 are H, the reference discloses a compound encompassed by Formula (I), i.e.

    PNG
    media_image2.png
    274
    238
    media_image2.png
    Greyscale
,
where the groups Y1 and Y18 are C and are connected by the recited group Z (disclosed as X2), where Z is –O-. The groups Y4 and Y5 are C, and are connected by a single bond. The remaining groups Y2-Y3, Y6-Y17 are CR, where R is H. Given that the reference discloses a compound which does not possess a structure that is similar to fullerene, it is clear that the reference discloses a compound that is not a fullerene-type compound as recited in the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine 

Regarding claim 2, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula (II):

    PNG
    media_image3.png
    243
    177
    media_image3.png
    Greyscale
.
As discussed above, the reference discloses a compound where the recited groups Y1 and Y18 are C and are connected by the recited group Z (disclosed as X2), where Z is –O-. The groups Y4 and Y5 are C, and are connected by a single bond. The remaining groups Y2-Y3, Y6-Y17 are CR, where R is H. Given that the reference discloses a compound which does not possess a structure that is similar to fullerene, it is clear that the reference discloses a compound that is not a fullerene-type compound as recited in the present claims.

Regarding claim 4, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula (V):

    PNG
    media_image4.png
    181
    136
    media_image4.png
    Greyscale
.

Regarding claim 5, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Compound 1-404 of the claims, i.e.

    PNG
    media_image5.png
    246
    169
    media_image5.png
    Greyscale
.

Regarding claim 7, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the groups R1-R11 are aryl, such as an aryl having 6 to 30 carbon atoms ([0025] and [0025]). Thus, the reference discloses a compound where one of the recited group R is phenyl.



Regarding claim 8, Hatakeyama et al discloses an organic light emitting device, i.e. a first organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and cathode ([0012] and [0039]-[0041]). The organic layer comprises the following compound ([0024] – Formula (2)):

    PNG
    media_image1.png
    342
    368
    media_image1.png
    Greyscale
,
where R1-R11 are H ([0025]); Y1 is B ([0026]); X1 and X2 are independently O or N-R, where R is an aryl having 6 to 12 carbon atoms and can be bonded to ring a by a bond ([0027]). 
Accordingly, when: X1 is N-R and R is a C6 aryl, i.e. phenyl and bonded to ring a by a single bond; X2 is O; Y1 is B; and R2-R11 are H, the reference discloses a compound encompassed by Formula (I), i.e.

    PNG
    media_image2.png
    274
    238
    media_image2.png
    Greyscale
,
where the groups Y1 and Y18 are C and are connected by the recited group Z (disclosed as X2), where Z is –O-. The groups Y4 and Y5 are C, and are connected by a single bond. The remaining groups Y2-Y3, Y6-Y17 are CR, where R is H. Given that the reference discloses a compound which does not possess a structure that is similar to fullerene, it is clear that the reference discloses a compound that is not a fullerene-type compound as recited in the present claims.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.



Regarding claim 10, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprises a host ([0118]).

Regarding claim 11, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprises the disclosed compound as a host ([0118]).

Regarding claim 13, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized is a hole transporting layer ([0038]).

Regarding claim 14, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274) as applied to claims 1-2, 4-5, 7-11, and 13-15 above, and in view of Tsuboyama et al (US 2002/0180925).



Regarding claim 12, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized is a hole transporting layer ([0038]).  While the reference does not disclose that a hole transport layer is a charge carrier blocking layer as recited in the present claims, attention is directed to the evidence provided in Paragraph [0007] of Tsuboyama et al which discloses that a hole transport layer has the role of blocking of electrons in an organic light emitting device. Accordingly, the hole transport layer disclosed in Hatakeyama et al is a charge carrier block layer and the compound is a charge carrier blocking material as recited in the present claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hatakeyama et al (US 2018/0069182 hereafter Hatakeyama ‘182) and Hatakeyama et al (US 2018/0094000, hereafter Hatakeyama ‘000).

Hatakeyama ‘182 discloses the following compound ([0027]):

    PNG
    media_image6.png
    288
    321
    media_image6.png
    Greyscale
,
where the groups X1 and X2 are O or N-R; the group X3 is N-R; and Y1 is B. Thus, reference discloses a compound similar to that recited in claim 2, the difference being that claim 2 requires one group Z bonded to the group Y1 and Y18, while the reference discloses a compound where the groups X1 and X2 and bonded to rings  c and b. 

Hatakeyama ‘000 discloses the compound:

    PNG
    media_image7.png
    233
    263
    media_image7.png
    Greyscale

where R1-R11 are H; Y1 is B; X1 and X2 are independently O or N-R, where R is an aryl having 6 to 12 carbon atoms and can be bonded to ring a by a bond. Accordingly, the reference discloses a compound encompassed by instant claims 1 and 3. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767